DETAILED ACTION
This is a response to the Amendment to Application # 17/203,256 filed on January 19, 2022 in which claims 1, 4, 9, 12, and 17 were amended.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Examiner's Note on the Compliance of the Reply
The presently filed claims fail to comply with 37 C.F.R. § 1.121(c) because claim 9 fails to include the correct parenthetical expression. Future submissions that fail to comply with 37 C.F.R. § 1.121 shall be deemed non-compliant. 

Status of Claims
Claims 1-20 are pending, which are rejected under 35 U.S.C. § 103.

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.




Claims 1-3, 5, 9-11, 13, and 17-20 are rejected under 35 U.S.C. § 103 as being unpatentable over Vanderport et al., US Patent 8,219,543 (hereinafter Vanderport) in view of Bleiweiss et al., US Publication 2015/0012448 (hereinafter Bleiweiss).

Regarding claim 1, Vanderport discloses method comprising “receiving, from a client application by a document annotation system, a first document in an original format” (Vanderport col. 6, ll. 28-33) by creating a new, primary document. Additionally, Vanderport discloses “generating, by the document annotation system and based at least in part on the first document” (Vanderport col. 6, ll. 33-36) by generating a structured electronic document containing the primary document and supplemental content. Further, Vanderport discloses “a second document corresponding to the first document, the second document in a second format.” (Vanderport col. 2, ll. 56-60). Moreover, Vanderport discloses “the second document including data marker elements corresponding to pagination of the first document” (Vanderport Fig. 3) where elements 304a, 308, 310, 304e, 312, 314, and 304h of structured document 306(i.e., the second document) correspond to pagination of original content item 302 (i.e., the first document). The present claims do not define the content of the correspondence, but merely that a correspondence exists. Likewise, Vanderport discloses “transmitting, to the client application or a by disclosing that the structured electronic document may be assembled at a server and, thus, transmitted to the client application, and giving an example of the structured electronic document being displayed in a user interface. Vanderport also discloses “receiving, from the client application or the second client application, an indication of a citation in the second document” (Vanderport col. 16, ll. 55-64) by creating a citation reference annotation. In addition, Vanderport discloses “the citation associated with text in the second document selected by a user of the client application or the second client application” (Vanderport col. 12, ll. 12-26) where the user selects a location within text to insert the annotation. Finally, Vanderport discloses “storing, by the document annotation system, the indication of the citation in association with the first document and the second document” (Vanderport col. 8, 15-29) by storing the assembled document. 
Vanderport does not appear to explicitly disclose “wherein the indication of the citation includes pin cite information corresponding to a particular data element of the data marker elements.”
However, Bleiweiss discloses a method for managing documents containing citations “wherein the indication of the citation includes pin cite information corresponding to a particular data element of the data marker elements” (Bleiweiss ¶ 76) where the citations include pin cites that link to specific pages and text.
A person of ordinary skill in the art prior to the effective filing date of the present invention would have recognized that when Bleiweiss, was combined with Vanderport, the page number included in the pin cite of Bleiweiss would be the page correspondence of Vanderport.
Vanderport and Bleiweiss are analogous art because they are from the “same field of endeavor,” namely that of methods for managing documents containing citations.

The motivation/rationale for doing so would have been that of applying a known technique to a known device. See KSR Int’l Co. v. Teleflex Inc., 550 US 398, 82 USPQ2d 1385, 1396 (U.S. 2007) and MPEP § 2143(I)(D). Vanderport teaches the “base device” for linking annotations to a document via a citation. Further, Bleiweiss teaches the “known technique” of using pin cites that contain pagination information that is applicable to the base device of Vanderport. One of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system.

Regarding claim 9, it merely recites a system for performing the method of claim 1. The system comprises computer hardware and software modules for performing the various functions. The combination of Vanderport and Bleiweiss comprises computer hardware (Vanderport col. 18, ll. 19-36) and software modules for performing the same functions. Thus, claim 9 is rejected using the same rationale set forth in the above rejection for claim 1.

Regarding claim 17, it merely recites a non-transitory computer readable medium for performing the method of claim 1. The medium comprises computer software modules for performing the various functions. The combination of Vanderport and Bleiweiss comprises computer software modules for performing the same functions. Thus, claim 17 is rejected using the same rationale set forth in the above rejection for claim 1.

Regarding claims 2, 10, and 18, the combination of Vanderport and Bleiweiss discloses the limitations contained in parent claims 1, 9, and 17 for the reasons discussed above. In addition, the combination of Vanderport and Bleiweiss discloses “generating, by the documentation annotation system, an annotation instruction based at least in part on the indication of the citation, wherein the annotation instruction enables the client application or the second client application to display the citation on the second document on the UI” (Vanderport col. 16, ll. 55-64) by generating a link between the primary document and the supplemental content, where the link allows the system to access and display the supplemental content.

Regarding claims 3, 11, and 19, the combination of Vanderport and Bleiweiss discloses the limitations contained in parent claims 2, 10, and 18 for the reasons discussed above. In addition, the combination of Vanderport and Bleiweiss discloses “sending, by the document annotation system, the annotation instruction to the client application or the second client application, wherein the client application or the second client application displays the second document in the UI with the citation.” (Vanderport col. 8, ll. 30-42 and col. 11, ll. 50-64)

Regarding claims 5, 13, and 20, the combination of Vanderport and Bleiweiss discloses the limitations contained in parent claims 2, 10, and 18 for the reasons discussed above. In addition, the combination of Vanderport and Bleiweiss discloses “transmitting, to a third client application, the second document and the annotation instruction” (Vanderport col. 8, ll. 30-42) by transmitting the structured document to designated third parties. Further, the combination of Vanderport and Bleiweiss discloses “receiving, from the third client application, a second indication of a second citation in the second document” (Vanderport col. 8, ll. 30-42 and col. 16, ll. 55-64) by creating a citation reference annotation and indicating that the designated third party may edit the document in the manner disclosed. Finally, the combination of Vanderport and Bleiweiss discloses “generating, by the documentation annotation system, a second annotation instruction based at least in part on the indication of the second citation” (Vanderport col. 8, ll. 30-42 and col. 16, ll. 55-64) by generating a link between the primary document and the supplemental content and indicating that the designated third party may edit the document in the manner disclosed.

Claims 4 and 12 are rejected under 35 U.S.C. § 103 as being unpatentable over Vanderport in view of Bleiweiss, as applied to claims 2 and 10 above, in further view of Kano, US Publication 2008/0262832 (hereinafter Kano).

Regarding claims 4 and 12, the combination of Vanderport and Bleiweiss discloses the limitations contained in parent claims 2 and 10 for the reasons discussed above. In addition, the combination of Vanderport and Bleiweiss does not appear to explicitly disclose “wherein generating the annotation instruction further comprises: determining an annotation style associated with the citation; and indicating, in the annotation instruction, the annotation style.”
However, Kano discloses a document annotation method that includes the steps of “wherein generating the annotation instruction further comprises: determining an annotation style associated with the citation; and indicating, in the annotation instruction, the annotation style” (Kano ¶¶ 309-311 and Fig. 31, Element 77a) by indicating that when an annotation is created, a style, such as bold or italic may be assigned to the annotation and including a tag for that style in the XML based annotation instruction.
same field of endeavor,” namely that of method for annotating documents. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Vanderport, Bleiweiss, and Kano before him or her to modify the annotations of Vanderport and Bleiweiss to include the annotation styles of Kano.
The motivation for doing so would have been that person of ordinary skill in the art would understand that allowing the user to add styles to text, including annotations, allows the user to more easily identify and comprehend the text in the document by drawing the user’s attention to that text.  

Claims 6-8 and 14-16 are rejected under 35 U.S.C. § 103 as being unpatentable over Vanderport in view of Bleiweiss, as applied to claims 1 and 9 above, in further view of Fastcase User Guide 2013 Edition; September 10, 2014; fastcase.com; 31 pages (hereinafter Fastcase).

Regarding claims 6 and 14, Bleiweiss discloses the limitations contained in parent claims 1 and 9 for the reasons discussed above. In addition, Bleiweiss does not appear to explicitly disclose “determining one or more facts based at least in part on the citation.”
However, Fastcase discloses a legal document system that receives a legal citation and performs the step of “determining one or more facts based at least in part on the citation” (Fastcase 23, 7 | Using Authority Check) by determining one or more facts relating to later citations to the provided citation.
Vanderport, Bleiweiss, and Fastcase are analogous art because they are from the “same field of endeavor,” namely that of legal documents. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Vanderport, Bleiweiss, and Fastcase before him or her to 
The motivation for doing so would have been to allow users to prioritize their research when authoring a legal document. (Fastcase 23, 7 | Using Authority Check).

Regarding claims 7 and 15, the combination of Vanderport, Bleiweiss, and Fastcase discloses the limitations contained in parent claims 6 and 14 for the reasons discussed above. In addition, the combination of Vanderport, Bleiweiss, and Fastcase discloses “generating, by the documentation annotation system and based at least in part on the one or more facts, timeline view UI instructions that, when executed by the first client application or second client application, renders a timeline view UI comprising an indication of a number of the one or more facts” (Fastcase 23, 7 | Using Authority Check) by displaying an interactive timeline that also contains an indication of the numbers of citations. 

Regarding claims 8 and 16, the combination of Vanderport, Bleiweiss, and Fastcase discloses the limitations contained in parent claims 7 and 15 for the reasons discussed above. In addition, the combination of Vanderport, Bleiweiss, and Fastcase discloses “wherein the table view UI further comprises an evidence column including a citation relating a portion of at least one document of the second plurality of documents to the individual filtered fact of the plurality of filtered facts” (Fastcase 23, 7 | Using Authority Check) where the “Citation Summary” column that provides citations to data about the documents referenced in the timeline view, and thus “relate” to those documents and are individual facts about those documents. 

Response to Arguments


Applicant's remaining arguments filed January 19, 2022 have been fully considered but they are not persuasive.

Regarding the rejection of claim 1 previously under 35 U.S.C. § 102, Applicant argues that Vanderport fails to disclose “generating, by the document annotation system and based at least in part on the first document, a second document corresponding to the first document, the second document in a second format, the second document including data marker elements corresponding to pagination information of the first document” because “‘the one or more supplemental content items,’ as discussed in Vanderport do not include ‘data marker elements corresponding to pagination information of the first document,’ as recited in amended independent claim 1. (Remarks 8-9). The examiner disagrees for the reasons presented in the rejection to claim 1 above.

Regarding the rejection of claims 9 and 17 previously under 35 U.S.C. § 103, Applicant argues that these claims are allowable for the same reasons as claim 1. (Remarks 10-11). Applicant’s argument is unpersuasive for the reasons discussed above. 

rather than instructions that can be used by another application.” (Remarks 11, emphasis added). The examiner disagrees.

In response to Applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “rather than instructions that can be used by another application”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Instead, the present claim only requires that the instruction can be used by “the client application or the second client application.” (Claim 2, emphasis added). This limitation does not requires that the instruction is useable by both the client application and the second client application.
Therefore, Applicant’s argument is unpersuasive.

Regarding the rejections of claims 2-8, 10-16, and 18-20 under 35 U.S.C. §§ 102 and 103, respectively, Applicant argues that these claims are allowable for depending on one of the above claims. (Remarks 11-12). Applicant’s argument is unpersuasive for the reasons discussed above. 

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW R DYER whose telephone number is (571)270-3790.  The examiner can normally be reached on Monday-Friday 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on 571-272-8352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 


/ANDREW R DYER/Primary Examiner, Art Unit 2176